                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Stacy Lashone Kinsey                                                 Docket No. 4:99-CR-62-lH

                                Petition for Action on Supervised Release

COMES NOW Jay Kellum, U .S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Stacy Lashone Kinsey, who, upon an earlier plea of guilty to
Unlawful Possession of a Firearm by a Convicted Felon, in violation of 18 U.S .C. § 922(g)(l), was
sentenced by the Honorab le Malcolm J. Howard, Senior U.S. District Judge, on November 13, 2001 , to the
custody of the Bureau of Prisons for a term of 51 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

Stacy Lashone Kinsey was released from custody on August 16, 2019, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On April 28, 1997, Kinsey pied guilty to the offense oflndecent Liberties with a Minor. The
offense occurred on August 16, 1996, when Kinsey was 21 years of age. The victim of the offense was 15
years old. Kinsey received a 21 to 26-month active sentence in the North Carolina Department of
Corrections (NCDOC) and was required to register as a sex offender with the state sex offender registry.
On January 4, 1999, Kinsey was released from the NCDOC with no supervision to follow. Since the U.S.
Probation Office has no record of Kinsey completing a sex offender evaluation by a qualified mental health
professio nal , it is recommended his conditions of supervision be modified to include the same. The
defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

Additionally, at sentencing, the Court ordered DROPS as a special condition. At this time, it is respectful ly
recommended that the DROPS sanction be removed for reasons of ineffectiveness .

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows :

    1. The defendant shall submit to a psycho-sexual evaluation by a qualified mental health professional
       who is experienced in evaluating sexual offenders and who is approved by the U.S . Probation
       Officer.

   2. The previously ordered DROPS condition be stricken.
Stacy Lashone Kinsey
Docket No. 4:99-CR-62-lH
Petition For Action
Page2


Except as herein modifi ed , the judgment shall remain in full force and effect.

Reviewed and approved,                                 I declare under penalty of perjury that the forego ing
                                                       is true and correct.


Isl Robert L. Thornto n                                Isl Jay Kellum
Robert L. Thornton                                     Jay Kellum
Supervising U.S . Probation Officer                    U.S . Probation Officer
                                                       200 Williamsburg Pkwy, U nit 2
                                                       Jacksonvill e, NC 28546-6762
                                                       Phone: 9 10-346-5 109
                                                       Executed On : August 19, 2019

                                        ORDER OF THE COURT
                                       fh
Cons idered and ordered this   Z-o day of           /lf>'JJ
                                                       /
                                                              S   r--      , 2019, and ordered filed and
made a part oft records in the above case.



Seni or U.S. District Jud ge
